189 F.2d 37
JOSHUA HENDY CORP.v.CLAVEL.
No. 12706.
United States Court of Appeals Ninth Circuit.
May 10, 1951.

John H. Black, Edward R. Kay and Henry W. Schaldach, all of San Francisco, Cal., for appellant.
L. Chas. Gay, of San Francisco, Cal., for appellee.
Before STEPHENS, BONE and POPE, Circuit Judges.
PER CURIAM.


1
Appellee claims damages against appellant resulting from an infected finger while serving as a crew member of appellant's ship while at sea.  The trial court awarded appellee a money judgment pursuant to the following Findings of Fact:


2
'IV.


3
'That respondent negligently failed to provide the vessel with an adequate medicine chest, and negligently failed to provide the vessel with a reasonably sufficient supply of penicillin and sulfa drugs.  That the respondent negligently failed to replenish the medicine chest at ports of call, or by contacting other vessels.  That the vessel was traversing a busy trade route and could and should have contacted other vessels in the vicinity.  That respondent negligently failed to administer the appropriate medicines, to wit, penicillin and sulfa drugs, if in fact that there were any on board the ship.  That respondent negligently failed to avail itself of medical advice available by means of a radio service for that purpose.  That on April 27, 1948, when libelant's condition was serious, and when his hand was lanced by the Mate, the vessel was less than a day's run from Manila, and that respondent negligently failed to put in at Manila, and negligently failed to hospitalize libelant as requested.  That libelant's condition was the proximate result of improper and inadequate medical care, as aforesaid.'


4
Appellant (respondent) attacks the judgment on the ground that the evidence does not support it.  The contention cannot be sustained.


5
Affirmed.